Dismissed and Memorandum Opinion filed August 20,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00671-CV
____________
 
R. WAYNE JOHNSON, Appellant
 
V.
 
UTMB DOCTORS AND NURSES, Appellees
 
 

 
On Appeal from the 10th District Court
Galveston County, Texas
Trial Court Cause No. 08CV0489
 

 
M E M O R
A N D U M  O P I N I O N




This is an appeal from a judgment signed July 10, 2008.  The
clerk=s record was filed on July 24, 2008. 
After a determination on appellant=s indigency claim was resolved,
appellant filed a brief on March 16, 2009.  On March 26, 2009, the court ordered
appellant to file a corrected brief.  Appellant objected to the order.  On June
11, 2009, the court withdrew that order and issued a corrected order requiring
appellant to file a revised brief to correct specifically identified briefing
errors.  In the order, the court advised appellant that if he failed to comply,
the appeal would be dismissed.  See. Tex. R. App. P. 42.3(b),(c).
Appellant=s corrected brief was due on or before July 13, 2009.  To
date, appellant has not filed a corrected brief or motion for extension of
time.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Yates, Frost and Brown.